YOUNG, Chief Judge
(concurring):
At trial and on appeal, the appellant asserted that the specification alleging child neglect failed to state an offense. The focus of a motion to dismiss for failure to state an offense is the specification itself. See United States v. Commander, 39 M.J. 972, 980 (A.F.C.M.R.1994). In this case, the appellant is not actually contesting the validity of the specification. Instead, she is asserting that child neglect is not an offense under the UCMJ.
I concur with my colleagues that child neglect is an offense under Article 134, UCMJ, and injury to the child is not a necessary element. I also concur in their finding *710that the appellant’s guilty plea to child neglect is provident. I write separately to suggest that the specification used to allege child neglect in this case is too fact specific to provide guidance for charging future eases.
There are several reasonable approaches to charging child neglect. Certainly, if the offense were listed under Article 134 in the Manual for Courts-Martial (MCM), an abbreviated specification, such as follows, would be appropriate.
In that (Rank and Name of accused), United States Air Force, did, on or about (date), wrongfully neglect (Name of Child), a child under the age of 16 years, by (state act or failure to act that is basis for charge).
Unless and until child neglect is detailed in the MCM, in my opinion, a specification alleging child neglect should read as follows:
In that (Rank and Name of accused), United States Air Force, did, on or about (date), wrongfully neglect, through culpable negligence, (Name of Child), a child under the age of 16 years, by (state act or failure to act that is basis for charge), which posed an unreasonable risk of harm to the child’s mental or physical health, welfare, or safety.
The military judge should provide the following instructions in cases alleging child neglect under Article 134:
(1) That the accused did or failed to do a certain act or acts to a child under the age of 16 years;
(2) That the act or failure to act amounted to culpable negligence;
(3) That the act or failure to act posed an unreasonable risk of harm to the child’s mental or physical health, safety, or welfare; and,
(4) That, under the circumstances, the accused’s conduct was of a nature to bring discredit upon the armed forces.
Simple negligence is the absence of due care. It is an act or failure to act by a person who is under a duty to use due care which demonstrates a lack of that degree of care for the safety of others which a reasonably careful person would have exercised under the same or similar circumstances. The offense of child neglect requires, as an essential element, that the accused was culpably negligent. Culpable negligence is a degree of carelessness greater than simple negligence. It is a negligent act or omission accompanied by a culpable disregard for the foreseeable consequences to others of that act or omission. It is a gross, reckless, deliberate, or wanton disregard for the safety of others. Thus, to convict the accused of child neglect, the accused must have acted or failed to act in a manner that, when viewed in the light of human experience, foresee-ably resulted in an unreasonable risk of harm to the child’s mental or physical health, safety, or welfare. There is no requirement that the child suffer actual harm or injury. It is the unreasonable risk of harm that makes child neglect an offense.
In determining whether the accused’s act or failure to act created an unreasonable risk of harm to the child’s health, safety, or welfare, you should consider the following:
(1) The magnitude of the risk of harm to the child against the social utility of the accused’s conduct. For example, leaving a child alone in a car on a hot day to go into a bar to socialize for an hour may be unreasonable, whereas leaving a child for the same length of time under the same circumstances to render assistance at the scene of an accident may not be unreasonable.
(2) The extent of the accused’s knowledge of the facts bearing in the risk. For example, leaving the child with a caregiver may not be unreasonable, whereas leaving the child with a caregiver the accused knew, or reasonably should have known, had been convicted of child abuse may be unreasonable.
In determining whether the accused was culpably negligent, whether the act posed an unacceptable risk to a child, and whether the accused’s conduct was of a nature to bring discredit upon the armed forces, you must consider the child’s age, experience, and physical and mental abilities. Thus, what may amount to child neglect of an *711infant may not be child neglect of a 15-year old or even a 7-year old.
Service discrediting conduct is conduct that tends to harm the reputation of the service or lower it in public esteem.